Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This Office action is in response to the request for reconsideration filed January 12, 2022.  Claims 10-17 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Henty on March 9, 2022.

The application has been amended as follows: 

10.  A position sensing system, comprising:
a plurality of IR LEDs positioned about a position sensing region;
at least one IR detector positioned about the position sensing region, wherein
at least one of the IR detectors is illuminated by plural IR LEDs when
active; and
a control system which sequentially pulses the IR LEDs, wherein at least one of
the IR detectors are sequentially illuminated by the plural LEDs, wherein the control system
determines a detector signal strength at said detector for a timing window for each IR LED


11.  The position sensing system in claim 10, wherein the location of the object controls a GUI.

In claim 12, change “A” to “The”
In claim 13, change “A” to “The”
In claim 14, change “A” to “The”
In claim 15, change “A” to “The”

16.  A position sensing method employing a computer system including:
a display having a position sensing region;
a plurality of IR LEDs positioned within the position sensing region;
	at least one IR detector positioned within the position sensing region; and
a position sensing system including a processor, the method comprising:
displaying a graphical user interface on the display screen;
using the position sensing system to sequentially illuminate the plurality of IR LEDs;
detecting the sequential illumination of the plurality of IR LEDs by at least one  IR detector; 
determining a signal strength at at least one IR detector;

determining a position of an object in the position sensing region based on the signal strength and timing window. 

17.  The position sensing method of claim 16, further comprising using the determined position to display an object on the graphical user interface corresponding to the determined position. 

21.  The position sensing method of claim 16, wherein the computer system includes a plurality of IR detectors and the step of determining the position of the object in the sensing region is based on the signal strength and timing window of each of the plurality of IR detectors.

Claims 10-17 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims recite a system and method for position determination based on sequential illumination of a plurality of IR LEDs and at least one IR detector in a position sensing region.  Such a combination is not taught, suggested or made obvious by the prior art of record.  The claimed subject matter was first disclosed in the parent application (12/945,784) filed November 12, 2010. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



March 9, 2022